significant index no department of the treasury internal_revenue_service washington d c may tax_exempt_and_government_entities_division in re company dear this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended minimum_funding_standard for the plan_year ended satisfied the conditional waiver for the plan_year ended granted by letter dated date is now retroactively null and void has been denied please also note that because the was not previously the information furnished indicates that the company filed for chapter bankruptcy protection in addition the pension_benefit_guaranty_corporation has issued a notice_of_determination for the purpose of terminating and trusteeing the plan and has since shuttered its doors and sold its assets in the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed your authorized representative was informed by telephone call of date of our tentative denial and was offered a conference of right your authorized representative by telephone call of date declined our offer of a conference of right therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is also being sent to the manager employee_plans classification in ' acopy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely yours carol d gold director employee_plans
